DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US PGPub 2019/0244576) in view of Matsui (US PGPub 2014/0218539) and Lee et al. (US PGPub 2011/0084953).

Regarding claim 1, Kwak discloses a display device (fig. 1, liquid crystal display system 100) comprising: 
a display panel (fig. 1, a thin film transistor (TFT)-liquid crystal display (LCD) panel 102);
a plurality of pixels arranged on the display panel ([0002], thin film transistor (TFT)--liquid crystal display (LCD) displays generally include a pixel array);
a data driver (fig. 1, gate driver 106) and a gate driver (fig. 1, source driver 104) which respectively apply an image data signal and a gate pulse signal to the plurality of pixels ([0018], a source driver circuit 104 coupled to the TFT-LCD panel 102, and a gate driver circuit 106 coupled to the TFT-LCD panel 102);
a timing controller (fig. 1, timing control 116) which applies control signals respectively to the data driver and the gate driver (fig. 1, data/control signal); and
a power management integrated circuit (fig. 1, power control 118) which applies a driving voltage to the data driver and the gate driver (fig. 1, VGATE/Pulse, VCOM and VGAMMA),
wherein the timing controller detects an operational condition of the display panel and selects one of a plurality of stored power setting values to output the selected one of the power setting values to the power management integrated circuit ([0021], thereafter set the correlated frame rate and reference voltage based on the first control signal in accordance with the indicated operating mode), and 
the power management integrated circuit comprises: 
a first storage bank; 
a second storage bank ([0021], the non-volatile memory 120 may be alternatively associated with the power control circuit 118, with the first control signal provided to the power control circuit 118 to set the desired reference voltage based on the operation mode indicated by the first control signal and the power control circuit 118 may provide the second control signal to the timing control circuit 116 to set the desired frame rate based on the second control signal. In another example embodiment, both the timing control circuit 116 and the power control circuit 118 may include their own respective non-volatile memories and may independently receive the first control signal from the GPU and thereafter set the correlated frame rate and reference voltage based on the first control signal in accordance with the indicated operating mode);
a controller which receives the power setting value from the timing controller (fig. 1, control signal), stores the power setting value in one of the first storage bank and the second storage bank, and calls the  stored power setting value to determine the driving voltage ([0020], the timing control circuit 116 may be responsive to the first control signal to set a new frame rate based on the first control signal and to retrieve a value from the non-volatile memory 120 which indicates a reference voltage corresponding to either the new frame rate or the operation mode indicated by the first control signal. The timing control circuit 116 may provide a second control signal to the power control circuit 118. The power control circuit 118 may be responsive to the second control signal to set a new reference voltage); and
a power generator which applies the driving voltage based on the driving voltage determined by the controller ([0021], control signals may be adapted to achieve the desired result of changing the frame rate of the display system 100 with a correlated change to the reference voltage).
Kwak discloses an operating mode, however Kwak does not disclose an operational condition of the display panel, wherein the timing controller sets the power setting value based on the detected operational condition, wherein the operational condition of the display panel comprises an operating temperature and at least one of a two dimensional screen display, a stereoscopic screen display, a high power consumption image display, and a display image pattern, and wherein a change of the surrounding environment is detected by the timing controller and transmitted in real time to the power management integrated circuit, which uses only the first and second storage banks in which the stored power setting value is stored. 
In the art of determining an optimal reference voltage based on the current operating mode of a device such as taught by Kwak, it has been known that other factors affecting optimal reference voltage such as degradation of a device could be used as well, including operational condition such as due to temperature, as is shown by Matsui.  In a similar field of endeavor of power management devices, Matsui discloses an operational condition of the display panel ([0122], backlight driving level and temperature), wherein the timing controller sets the power setting value based on the detected operational condition ([0122]), wherein the operational condition of the display panel comprises an operating temperature ([0122], temperature) and at least one of a two dimensional screen display, a stereoscopic screen display, a high power consumption image display, and a display image pattern ([0122], backlight driving level), and wherein a change of the surrounding environment is detected by the timing controller and transmitted in real time to the power management integrated circuit, which uses only the first and second storage banks in which the stored power setting value is stored ([0122], “When the backlight driving level and the temperature at the time of the initial characteristic setting are supplied, the reference luminance calculation unit 6 uses the supplied temperature and backlight driving level as search conditions and reads the reference luminance from the 2D lookup table of FIG. 3 stored in the internal storage unit in advance”). 
Therefore, in view of the teachings by Kwak and Matsui, it would have been obvious to one of ordinary skill in the art to select a different factor to determine optical reference voltage of Kwak using a temperature to determine a control signal for a device as taught by Matsui instead of operating modes of Kwak for the purpose of improving effects of degradation on a device by changing a reference value based on a determined device temperature. 
The combination of Kwak and Matsui discloses an operational condition comprising an operating temperature and another factor (Matsui: [0122]), however it is known in the prior art to use an image input condition as an operational condition. In a similar field of endeavor of power management in display devices, Lee discloses the operational condition of the display panel comprises an operating temperature and an image input condition of at least one of a two dimensional screen display, a stereoscopic screen display, a high power consumption image display, and a display image pattern ([0022], “the organic light emitting display 200 employs the ripple voltage of the first power voltage Vdd1 to judge whether the images currently displayed are high-brightness images. And the operation of the first power module 280 is controlled to lower the first power voltage Vdd1 while displaying high-brightness images, for saving power consumption and reducing panel temperature to extend panel lifetime”). 
Therefore, in view of the teachings of Kwak, Matsui and Lee, it would have been obvious to one of ordinary skill in the art to select a different operational condition in the system of Kwak and Matsui, as taught by Lee, for the purpose of improving effects of degradation and aging in a device by changing a reference value based on an image input condition of the device. 

Regarding claim 2, Kwak further discloses wherein, after calling all of the power setting values stored in said one of the first storage bank and the second storage bank, the controller receives another power setting value from the timing controller and stores said another power setting value in the other of the first storage bank and the second storage bank ([0021], the non-volatile memory 120 may be alternatively associated with the power control circuit 118, with the first control signal provided to the power control circuit 118 to set the desired reference voltage based on the operation mode indicated by the first control signal and the power control circuit 118 may provide the second control signal to the timing control circuit 116 to set the desired frame rate based on the second control signal. In another example embodiment, both the timing control circuit 116 and the power control circuit 118 may include their own respective non-volatile memories and may independently receive the first control signal from the GPU and thereafter set the correlated frame rate and reference voltage based on the first control signal in accordance with the indicated operating mode).

Regarding claim 3, Kwak further discloses further comprising a single-line enable signal and an inter-integrated circuit interface which connect the timing controller and the power management integrated circuit ([0067], a single mode enable line (or mode indication signal line) to cause the frame rate circuit to drive the display with the appropriate frame rate based on the state of the mode enable signal and the reference voltage circuit to provide the appropriate reference to voltage to the display based on the state of the mode enable signal).

Regarding claim 4, Kwak further discloses wherein the timing controller transmits an optimal power setting value corresponding to the operational condition of the display panel to the power management integrated circuit through the inter-integrated circuit interface ([0020], For example, the display system 100 may receive a first control signal from a processing system or graphics processing unit (GPU) 124 which indicates the desired operation mode for the display. The timing control circuit 116 may be responsive to the first control signal to set a new frame rate based on the first control signal and to retrieve a value from the non-volatile memory 120 which indicates a reference voltage corresponding to either the new frame rate or the operation mode indicated by the first control signal. The timing control circuit 116 may provide a second control signal to the power control circuit 118. The power control circuit 118 may be responsive to the second control signal to set a new reference voltage). 

Regarding claim 5, Kwak further discloses wherein the timing controller switches an output state of the single-line enable signal after the optimal power setting value is transmitted through the inter-integrated circuit interface ([0067], a single mode enable line (or mode indication signal line) to cause the frame rate circuit to drive the display with the appropriate frame rate based on the state of the mode enable signal and the reference voltage circuit to provide the appropriate reference to voltage to the display based on the state of the mode enable signal).

Regarding claim 6, Kwak further discloses wherein the power setting value comprises at least one of a driving voltage of the display panel, a slope, a frequency, and a voltage transition time ([0067], the reference voltage circuit to provide the appropriate reference to voltage to the display based on the state of the mode enable signal).

Regarding claim 8, Kwak further discloses wherein the timing controller comprises a plurality of memory blocks comprising optimal power setting values which differ from one another depending on the operational condition of the display panel ([0021], both the timing control circuit 116 and the power control circuit 118 may include their own respective non-volatile memories and may independently receive the first control signal from the GPU and thereafter set the correlated frame rate).

Regarding claim 9, the combination of Kwak and Matsui further discloses wherein the timing controller is connected to the power management integrated circuit only through an inter-integrated circuit interface (Kwak: fig. 1, control signal), and
the power management integrated circuit further comprises an enable register selecting the first storage bank or the second storage bank (Matsui: [0122], lookup table of Fig. 3).

Regarding claim 10, Kwak further discloses wherein the timing controller transmits a power setting value corresponding to the operational condition of the display panel and a digital code to select the first storage bank or the second storage bank to the power management integrated circuit through the inter-integrated circuit interface ([0039], the digital value stored in the second memory location may be recalled from the memory 508 and provided to the reference voltage circuit 506 as an input to the D/A circuit to provide the desired common voltage to the display (e.g. Vcom40)).

Regarding claim 11, Kwak further discloses wherein the digital code is one bit of 0 or 1 ([0039], the digital value stored in the second memory location may be recalled from the memory 508 and provided to the reference voltage circuit 506 as an input to the D/A circuit to provide the desired common voltage to the display (e.g. Vcom40)).

Regarding claim 12, Kwak discloses a method of driving a display device (fig. 8), the method comprising:
referring to, by a power management integrated circuit, a stored initial power setting value and storing the initial power setting value in a first storage bank in an initial driving of the display device ([0021], the non-volatile memory 120 may be alternatively associated with the power control circuit 118, with the first control signal provided to the power control circuit 118 to set the desired reference voltage based on the operation mode indicated by the first control signal and the power control circuit 118 may provide the second control signal to the timing control circuit 116 to set the desired frame rate based on the second control signal. In another example embodiment, both the timing control circuit 116 and the power control circuit 118 may include their own respective non-volatile memories and may independently receive the first control signal from the GPU and thereafter set the correlated frame rate and reference voltage based on the first control signal in accordance with the indicated operating mode);
outputting, by the power management integrated circuit, a driving voltage corresponding to the initial power setting value ([0021], the non-volatile memory 120 may be alternatively associated with the power control circuit 118, with the first control signal provided to the power control circuit 118 to set the desired reference voltage based on the operation mode indicated by the first control signal);
detecting, by a timing controller, an operational condition of the display device ([0047], another physical measurement or detection may be utilized as a proxy for direct observation or measurement of flicker. Vcom values may be stored in display system hardware such as the EEPROM of FIG. 1);
referring to, by the timing controller, an optimal power setting value corresponding to the operational condition of the display device from a stored table ([0040], the memory 508 may include at least one non-volatile memory storing at least one look-up table with table entries and indices to correlate at least two of the frame rate, the reference voltage, and the operation mode);
transmitting, by the timing controller, the optimal power setting value to the power management integrated circuit ([0021], thereafter set the correlated frame rate and reference voltage based on the first control signal in accordance with the indicated operating mode);
storing, by the power management integrated circuit, the optimal power setting value in a second storage bank ([0021], both the timing control circuit 116 and the power control circuit 118 may include their own respective non-volatile memories and may independently receive the first control signal from the GPU and thereafter set the correlated frame rate and reference voltage based on the first control signal in accordance with the indicated operating mode);
referring to, by the power management integrated circuit, the optimal power setting value stored in the second storage bank ([0021], thereafter set the correlated frame rate and reference voltage based on the first control signal in accordance with the indicated operating mode); and
adjusting, by the power management integrated circuit, an output to a driving voltage corresponding to the optimal power setting value ([0021], thereafter set the correlated frame rate and reference voltage based on the first control signal in accordance with the indicated operating mode).
In the art of determining an optimal reference voltage based on the current operating mode of a device such as taught by Kwak, it has been known that other factors affecting optimal reference voltage such as degradation of a device could be used as well, including operational condition such as due to temperature, as is shown by Matsui.  In a similar field of endeavor of power management devices, Matsui discloses an operational condition of the display panel ([0122], backlight driving level and temperature), wherein the timing controller sets the power setting value based on the detected operational condition ([0122]), wherein the operational condition of the display panel comprises an operating temperature of the display device ([0122], temperature) and at least one of a two dimensional screen display, a stereoscopic screen display, a high power consumption image display, and a display image pattern ([0122], backlight driving level), and wherein a change of the surrounding environment is detected by the timing controller and transmitted in real time to the power management integrated circuit, which uses only the first and second storage banks in which the stored power setting value is stored ([0122], “When the backlight driving level and the temperature at the time of the initial characteristic setting are supplied, the reference luminance calculation unit 6 uses the supplied temperature and backlight driving level as search conditions and reads the reference luminance from the 2D lookup table of FIG. 3 stored in the internal storage unit in advance”). 
Therefore, in view of the teachings by Kwak and Matsui, it would have been obvious to one of ordinary skill in the art to select a different factor to determine optical reference voltage of Kwak using a temperature to determine a control signal for a device as taught by Matsui instead of operating modes of Kwak for the purpose of improving effects of degradation on a device by changing a reference value based on a determined device temperature. 
The combination of Kwak and Matsui discloses an operational condition comprising an operating temperature and another factor (Matsui: [0122]), however it is known in the prior art to use an image input condition as an operational condition. In a similar field of endeavor of power management in display devices, Lee discloses the operational condition of the display panel comprises an operating temperature and an image input condition of at least one of a two dimensional screen display, a stereoscopic screen display, a high power consumption image display, and a display image pattern ([0022], “the organic light emitting display 200 employs the ripple voltage of the first power voltage Vdd1 to judge whether the images currently displayed are high-brightness images. And the operation of the first power module 280 is controlled to lower the first power voltage Vdd1 while displaying high-brightness images, for saving power consumption and reducing panel temperature to extend panel lifetime”). 
Therefore, in view of the teachings of Kwak, Matsui and Lee, it would have been obvious to one of ordinary skill in the art to select a different operational condition in the system of Kwak and Matsui, as taught by Lee, for the purpose of improving effects of degradation and aging in a device by changing a reference value based on an image input condition of the device. 

Regarding claim 13, Kwak further discloses wherein the transmitting, by the timing controller, the optimal power setting value to the power management integrated circuit comprises transmitting, by the timing controller, the optimal power setting value through an inter-integrated circuit interface (fig. 1, control signal).

Regarding claim 14, Kwak further discloses wherein the timing controller further outputs an enable signal which notifies that the transmission of the optimal power setting value is completed, and
the power management integrated circuit detects a change of the enable signal and refers to the optimal power setting value stored in the second storage bank ([0067], a single mode enable line (or mode indication signal line) to cause the frame rate circuit to drive the display with the appropriate frame rate based on the state of the mode enable signal and the reference voltage circuit to provide the appropriate reference to voltage to the display based on the state of the mode enable signal).

Regarding claim 15, the combination of Kwak and Matsui further discloses wherein the timing controller transmits a digital code to select the storage bank through an inter-integrated circuit interface (Kwak: [0039], the digital value stored in the second memory location may be recalled from the memory 508 and provided to the reference voltage circuit 506 as an input to the D/A circuit to provide the desired common voltage to the display (e.g. Vcom40)), and
the power management integrated circuit stores the digital code in an enable registry and refers to the power setting value from the first storage bank or the second storage bank which corresponds to the digital code (Matsui: [0122], lookup table of Fig. 3).

Regarding claim 17, Kwak further discloses wherein, when the power management integrated circuit adjusts the output to the driving voltage corresponding to the optimal power setting value, a variation slope of the driving voltage is less than about 100 millivolts per second ([0020], For example, the display system 100 may receive a first control signal from a processing system or graphics processing unit (GPU) 124 which indicates the desired operation mode for the display. The timing control circuit 116 may be responsive to the first control signal to set a new frame rate based on the first control signal and to retrieve a value from the non-volatile memory 120 which indicates a reference voltage corresponding to either the new frame rate or the operation mode indicated by the first control signal. The timing control circuit 116 may provide a second control signal to the power control circuit 118. The power control circuit 118 may be responsive to the second control signal to set a new reference voltage).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the arguments do not apply to the new reference combination including new reference Lee being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayakawa et al. (US PGPub 2011/0175895) discloses “Another embodiment of the present invention is a liquid crystal display device including a display control circuit to which an image signal, a start signal, a clock signal, a first control signal which is a signal based on the image signal, a second control signal which is a signal based on a temperature of the liquid crystal display device, and a power supply voltage are input, and which selectively starts or stops output of the input image signal, start signal, clock signal, and power supply voltage on the basis of the first control signal and the second control signal; a driver circuit portion whose start or stop of operation is controlled by the image signal, the start signal, the clock signal, and the power supply voltage which are sequentially input from the display control circuit; and a pixel whose display state is controlled by the data of the image signal written from the driver circuit portion” ([0014]).
Shigemura et al. (US PGPub 2012/0257018) discloses “An object of the present invention is to provide a stereoscopic display device, a method for generating stereoscopic display image data, and a program therefor capable of effectively displaying stereoscopic images by corresponding to the environmental condition where the use temperature changes, when a lens eye that is excellent in the productivity and the cost is used” ([0021]). 
Sato et al. (US PGPub 2016/0351097) discloses “A relation between an image pattern to be displayed on a display panel and a driver temperature increase will be described below together with an experimental result. The driver temperature increase of the display panel at the time of image update depends on the image pattern to be displayed. In an experiment performed by the inventor(s), a white/black check pattern in units of one pixel was turned out to be high in the temperature increase of the driver by single image update. Further, when the image update of the white/black check pattern in units of one pixel is repeated in a short period of time, it was turned out that the driver temperature steadily increases each time the image update operation is performed, the driver temperature eventually exceeds a usage temperature range, and reaches a level at which a risk such as a display trouble by an operation failure, a driver performance degradation, or a driver breakdown is caused” ([0088]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693